UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7359



RASHID QAWI AL-AMIN, a/k/a Donald T. Jones,

                                             Plaintiff - Appellant,

          versus


G. DEEDS; M. SPRADLING; D. CROWELL; Y. ELSWICK,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-96-648-R)


Submitted:   August 14, 1997              Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rashid Qawi Al-Amin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A(b)(1) (West Supp. 1997). We have reviewed the

record and the district court's opinion and find that this appeal

is frivolous. Accordingly, we dismiss the appeal on the reasoning
of the district court. Al-Amin v. Deeds, No. CA-96-648-R (W.D. VA.
Aug. 13, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2